People v Johnson (2022 NY Slip Op 01256)





People v Johnson


2022 NY Slip Op 01256


Decided on February 24, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 24, 2022

Before: Acosta, P.J., Kapnick, Friedman, Singh, Pitt, JJ. 


Ind. No. 2641/16 2641/16 Appeal No. 15365 Case No. 2018-5646 

[*1]The People of the State of New York, Respondent,
vMichael Johnson, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Lorca Morello of counsel), for appellant.
Alvin L. Bragg, Jr., District Attorney, New York (Dana Poole of counsel), for respondent.

Judgment, Supreme Court, New York County (Mark Dwyer, J.), rendered November 21, 2017, convicting defendant, upon his plea of guilty, of criminal possession of a forged instrument in the second degree and identity theft in the first degree, and sentencing him to concurrent terms of one to three years, unanimously affirmed.
The court correctly denied defendant's motion to dismiss the indictment on the ground of unreasonable delay in sentencing. The six-month delay due to defendant's incarceration in another state was not unreasonable (see People v Drake, 61 NY2d 359, 366 [1984]; People v Ford, 52 AD3d 391, 392 [1st Dept 2008], lv denied 11 NY3d 832 [2008]; People v Turner, 222 AD2d 206, 207 [1995], lv denied 88 NY2d 855 [1996]).
The record, viewed as a whole, fails to support defendant's assertions that the court found the delay to be "only one day," or that it misapprehended the law in any respect.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: February 24, 2022